 

 

 

? .
)

Case 1:21-cr-00183-DAD-BAM Document 7 Filed 09/10/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA FY Ef
Sép ,

UNITED STATES OF AMERICA,

Plaintiff, 10
. . q
v. CRNO: 1:21-cr-06 g3Ag708RK y« £2
Voisr Sn AN
Wop CP

    
   

EARNEST DONTE RUFF Or &
OS 3 F Ca CAT
Defendant. “ERR 7

 

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum C] Ad Testificandum
Name of Detainee: Earnest Donte Ruff
Detained at High Desert State Prison, Nevada
Detainee is: a.)° charged in this district by: Indictment ( Information LJ Complaint
charging detainee with: 18 U.S.C. § 922(g)(1)

orb.) L] a witness not otherwisé available by ordinary process of the Court
Detainee will: a.) CL] return to the custody of detaining facility upon termination of proceedings

orb.) XI be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on October 8, 2021, at 2:00 p.m. in the Eastern District of California.

 

 

 

Signature: /s/ Justin J. Gilio
Printed Name & Phone No: Justin J. Gilio (559/497-4000)
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum C) Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee on October 8, 2021, at 2:00 p.m., and that he be
retained in federal custody until final disposition of federal charges, as a sentence is cyrrently being served at the

 

 

 

detaining facility, and at the conclusion of said proceedings to return spi oan e above-named custodian.
Dated: 4/16 | 2] _ a ————
} Honorable Erica P. sjean

U.S. MAGISTRATE JUDGE

 

Please provide the following, if known: .
AKA(s): XIMale ([lFemale

 

 

 

 

 

 

Booking or CDC #: ID# 1246783 ~ DOB: = 4/21/1998
Facility Address: 22010 Cold Creek Rd, Indian Springs, NV Race:
Facility Phone: 702-879-6789 FBI#:
Currently
RETURN OF SERVICE

Executed on:

 

 

(signature)
